Citation Nr: 1146663	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-23 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, granted service connection for ED, with a 0 percent evaluation effective October 5, 2004.  The Veteran has perfected an appeal of the rating assigned to his ED disability.  

The February 2005 rating decision also awarded the Veteran special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350 pursuant to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522, Footnote 1.  Because the Veteran has not appealed the level of his SMC, this issue is not currently before the Board. 


FINDING OF FACT

A preponderance of the competent evidence shows that the Veteran's ED does not manifest any deformity or other physical abnormality of the penis. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for ED have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115(b), Diagnostic Code (DC) 7522 (2011).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2010).  A January 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's disagreement with the non-compensable rating assigned was adjudicated in a June 2008 statement of the case (SOC).   

The Veteran's service treatment records (STRs), private treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was conducted to assess the current severity of the Veteran's service-connected disability; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).






Analysis

The Veteran seeks a rating in excess of 0 percent for his ED, and claims that he deserves a higher rating.  

In the February 2005 rating decision on appeal, the RO granted the Veteran service connection for ED, assigning a 0 percent evaluation, effective October 5, 2004, under 38 C.F.R. § 4.115(b), DC 7599-7522.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's ED is currently rated as noncompensable by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which pertains to deformity of the penis with loss of erectile power.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  While there is no diagnostic code that specifically addresses ED, DC 7522 addresses loss of erectile power, which is the symptomatology the Veteran describes.  DC 7522 is the only diagnostic code that specifically addresses erectile function, and is the most appropriate code for evaluating the Veteran's ED.  

Under DC 7522, a maximum 20 percent rating is warranted if there is deformity of the penis with loss of erectile power.  DC 7522 also instructs that when evaluating a claim of this nature, entitlement to special monthly compensation (SMC) should also be considered, which has been done in this case.  38 C.F.R. § 4.115b, DC 7522, Footnote 1.  

A December 2004 VA medical opinion notes that the Veteran has diabetes mellitus, type 2, and that he is under treatment for ED, which is related to his diabetes.  

A January 2007 VA examination conducted in conjunction with a claim of service connection for hypertension notes that a physical examination revealed that the Veteran's penis was normal.  

A VA examination was conducted in March 2007.  The examiner indicated a review of the Veteran's claim file.  The Veteran has had diabetes mellitus for 10 years and developed ED around the same time.  A physical examination was conducted and it was noted that inspection of the Veteran's penis revealed that it was normal.  A diagnosis of ED, most likely secondary to diabetes mellitus, was given.  

The competent medical evidence of record clearly shows that the Veteran has ED, which causes loss of erectile power; however because the competent medical evidence of record also shows that there is no deformity or other physical abnormality of the Veteran's penis, a compensable, 20 percent, rating under DC 7522 is not for application.   

At no time during the pendency of this claim has the Veteran's ED met or nearly approximated the criteria for a compensable rating, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

The Veteran may genuinely believe that the severity of his ED warrants a higher rating.  He is certainly competent to report symptoms, such as loss of erectile power or an abnormal penis, because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And as a lay person, he has provided such guidance.  However, he has not claimed that his penis is deformed or physically abnormal in any way, but rather claims that he lacks the ability to have an erection without medication.  Thus, the competent lay and medical evidence of record clearly shows that a compensable rating for ED is not warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating in excess of 0 percent for ED is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The schedular criteria reasonably describe the Veteran's disability level and symptomatology; the very symptoms, such as the inability to have an erection, are the symptoms included in the criteria found in the rating schedule.  Accordingly, extraschedular consideration is not required.   Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable rating for erectile dysfunction (ED) is denied.  


__________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


